Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey R. Gray (Reg. No. 64,340) on August 15, 2022.
The application has been amended as follows: 
Amend Claim 1 as follows:
	A door system, wherein the door system is a door operator or a door closer, the door system comprising: 
a drive system for operating a door, wherein the door is a swinging door and the drive system comprises:
a motor; and
a linkage assembly operatively coupled to the motor, wherein the linkage assembly is configured to be operatively coupled to the door, a wall, or a door frame; 
one or more detection sensors; and
a controller for controlling the drive system and operatively coupled to the one or more detection sensors, the controller comprising:
a communication interface;
		a memory having computer readable code stored thereon; and
	a processor operatively coupled to the memory and the communication interface, wherein the processor is configured to execute the computer readable code to:
	identify a presence of a user moving towards the door or moving past the door through the use of the one or more detection sensors;
	identify user information of the user;
	identify at least one operating parameter for the user from a plurality of operating parameters that are stored for a plurality of users in a database by identifying the at least one operating parameter stored for the user information identified for the user, wherein the plurality of operating parameters stored in the database comprise a speed of opening or closing the door, a force for opening or closing the door, or open time for the door for the plurality of users, and wherein the plurality of operating parameters are used to change the operation of the drive system based on the identification of the presence of the user, and wherein the at least one operating parameter stored for the user is set by the user using a user computer system; and 
control the drive system when the user is moving towards the door based on the at least one operating parameter identified for the user from the database, and fail to operate the drive system when the user is moving past the door or the user information fails to be identified. 
Amend Claim 13 as follows:
The door system of claim 2, 

wherein the processor is further configured to execute the computer readable code to:	
capture the user information using the one or more detection sensors; 
assign the user information to the user device; and
	store the user information and the user device information for security.

Amend Claim 14 as follows:
The door system of claim 1, 

wherein the processor is further configured to execute the computer readable code to:
	identify one or more objects in a door area of the door system using the one or more detection sensors;
	wherein identifying the at least one operating parameter based on the user information is further based on the one or more objects in the door area. 
Amend Claim 15 as follows:
The door system of claim 1, 

wherein the processor is further configured to execute the computer readable code to:
	identify one or more objects in a door area of the door system using the one or more detection sensors during operation of the door system; and
	changing the at least one operating parameter during operation of the door system based on the identification of the one or more objects in the door area.	
Amend Claim 16 as follows:
The door system of claim 1, 

wherein the processor is further configured to execute the computer readable code to:
	identify a user condition using the one or more detection sensors; and
	overriding the operation of the door system when the user condition is identified. 
Amend Claim 17 as follows:
The door system of claim 1, 


Amend Claim 19 as follows:
A method of operating a door system, wherein the door system is a door operator or a door closer, the method comprising:
identifying, by one or more processors, a presence of a user moving towards the door or moving past the door through the use of one or more detection sensors;
	identifying, by the one or more processors, user information of the user;
	identifying, by the one or more processors, at least one operating parameter for the user from a plurality of operating parameters that are stored for a plurality of users in a database by identifying the at least one operating parameter stored for the user information identified for the user, wherein the plurality of operating parameters stored in the database comprise a speed of opening or closing a door, a force for opening or closing the door, or an open time for the door for the plurality of users, and wherein the plurality of operating parameters are used to change the operation of a drive system based on the identification of the presence of the user, and wherein the at least one operating parameter stored for the user is set by the user using a user computer system; and 
controlling, by the one or more processors, the drive system when the user is moving towards the door based on the at least one operating parameter identified for the user from the database to operate the door and fail to operate the drive system when the user is moving past the door or the user information fails to be identified, and wherein the door is a swinging door and the drive system comprises a motor and a linkage assembly operatively coupled to the motor, wherein the linkage assembly is configured for operative coupling to the door, a wall, or a door frame. 

Amend Claim 22 as follows:
The door system of claim 1, wherein the one or more detection sensors are integrated within the door system or located outside of and operatively coupled to the door system 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683